1
2
3
4
5
6
7
8                               UNITED STATES DISTRICT COURT
9                              SOUTHERN DISTRICT OF CALIFORNIA
10
11   CLIENT SOLUTIONS ARCHITECTS, LLC, et                Case No.: 19cv123-MMA(MSB)
     al.,
12
                                       Plaintiffs,       ORDER GRANTING DEFENDANT’S
13                                                       MOTION TO STAY DISCOVERY AND
     v.                                                  VACATING REMAINING DATES PENDING
14
                                                         RESOLUTION OF DEFENDANT’S MOTION
     UNITED STATES OF AMERICA,
15                                                       FOR SUMMARY JUDGEMENT
                                     Defendant.          [ECF NO. 27]
16
17
18         On January 17, 2020, Defendant United States of America filed a “Motion to Stay
19   Proceedings Pending Resolution of United States’ Motion for Summary Judgment.” (ECF
20   No. 27.) Defendant asks the Court to stay discovery and further proceedings in this case
21   pending the District Judge’s ruling on the Motion for Summary Judgment. (Id. at 1.) In
22   support, Defendant states that the stay is warranted for the following reasons: (1) its
23   Motion for Summary Judgment is “potentially dispositive of the entire case”;
24   (2) Plaintiffs do not require any discovery to oppose the motion; (3) the Motion for
25   Summary Judgment is “premised upon undisputed facts and will be decided solely as a
26   matter of law”; and (4) staying discovery will avoid “costly and time-consuming expert
27   discovery, which would need to begin immediately pursuant to the Court’s Scheduling
28
                                                     1
                                                                                19cv123-MMA(MSB)
1    Order.” (Id. at 1-2.) Plaintiffs did not file an opposition to Defendant’s motion to stay.
2    (See Docket.)
3          District courts have “broad discretion to stay discovery in a case while a
4    dispositive motion is pending.” Orchid Biosciences, Inc. v. St. Louis Univ., 198 F.R.D. 670,
5    672 (S.D. Cal. 2001) (citing Data Disc, Inc. v. Sys. Tech. Assocs., Inc., 557 F.2d 1280 (9th
6    Cir. 1977)); see also Hachette Distrib., Inc. v. Hudson Cty. News Co., Inc., 136 F.R.D. 356
7    (E.D.N.Y.1991) (“[T]he federal district courts have discretion to impose a stay of
8    discovery pending the determination of dispositive motions[.]”). This discretion derives
9    from the district court’s “power to control its own docket.” Clinton v. Jones, 520 U.S.
10   681, 706 (1997). “A case by case analysis is required, since the determination will
11   necessarily be fact specific and will depend upon the particular circumstances and
12   posture of the case at issue.” Orchid Biosciences, Inc., 198 F.R.D. at 672.
13         In this case, Plaintiffs Client Solutions Architects, LLC (“CSA”) and The Hartford
14   brought a subrogation claim against Defendant United States pursuant to the Federal
15   Tort Claims Act (“FTCA”). (See Compl., ECF No. 1.) Plaintiffs brought the suit in place of
16   Michelle Gibson, a former CSA employee, alleging that Gibson contracted a mold
17   infection due to exposure to environmental conditions while working as a contractor
18   employee at the U.S. Navy’s Space and Naval Warfare Systems Command. (See id.) On
19   August 1, 2019, the Court conducted an Early Neutral Evaluation Conference and Case
20   Management Conference, and issued a “Scheduling Order Regulating Discovery and
21   Other Pre-Trial Proceedings” (“Scheduling Order”). (See ECF Nos. 21 & 22.) On January
22   15, 2020, Defendant United States of America filed a “Motion for Summary Judgment.”
23   (ECF No. 25.)
24         As discussed above, Plaintiffs have not opposed Defendant’s motion to stay.
25   Further, the Court notes that Defendant moves for summary judgment arguing that
26   Plaintiffs’ suit is barred by the applicable two-year statute of limitations under the FTCA.
27   (See id.) As such, it does not appear that Plaintiffs would require additional discovery to
28   oppose Defendant’s motion for summary judgment. Further, because the District
                                                   2
                                                                                   19cv123-MMA(MSB)
1    Judge’s ruling on the pending Motion for Summary Judgement may dispose of the entire
2    action, at this stage of the litigation, remaining discovery concerning the merits of the
3    case, including expert discovery, would be burdensome and costly.
4          Accordingly, in light of the facts and procedural posture of this case, the Court
5    finds good cause to stay discovery pending the District Judge’s ruling on the Motion for
6    Summary Judgment and GRANTS Defendant’s unopposed motion to stay discovery [ECF
7    No. 27]. Having consulted with the chambers of District Judge Anello, the Court
8    VACATES all remaining dates in the Scheduling Order. (See ECF No. 22.) If the case is
9    not dismissed, the parties are ORDERED to contact the chambers of Judge Berg within
10   three (3) business days of the District Judge’s ruling on the pending Motion for
11   Summary Judgment [ECF No. 25] to reset dates.
12         IT IS SO ORDERED.
13   Dated: January 22, 2020
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  3
                                                                                 19cv123-MMA(MSB)
